Filed 10/28/20 P. v. Vallier CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                    B299002

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA475095)
           v.

 CARL ANTHONY VALLIER,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael Garcia, Judge. Affirmed.

     Jared G. Coleman, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ____________________
       Conforming to People v. Wende (1979) 25 Cal.3d 436
(Wende), Carl Anthony Vallier’s counsel filed an opening brief
containing a statement of facts but raising no issues. Counsel
asks this court to review the record independently and to
determine whether any arguable issues exist on appeal. Vallier
submitted supplemental briefs. We have reviewed the briefs and
the entire record. We find no arguable issues exist. We affirm.
       All statutory citations are to the Penal Code.
                                 I
       The underlying facts of the case are not pertinent so we
give only a brief overview. According to the probation report, on
April 27, 2018, police officers went to a freeway off-ramp in Los
Angeles where a motorist had reported indecent exposure. The
officers found Vallier sitting with his genitalia exposed.
       A felony complaint alleged Vallier committed one count of
indecent exposure after a prior conviction for indecent exposure
(§ 314, subd. 1) and alleged he had served three prior prison
terms (§ 667.5, subd. (b)) and had two serious felony convictions
that qualified as strikes (§§ 667, subd. (d), 1170.12, subd. (b)).
       On March 12, 2019, Vallier entered a plea agreement that
involved another case, case No. BA468119, and the case at issue
in this appeal, case No. BA475095. The other case was for failure
to register as a sex offender (§ 290.015, subd. (a)).
       The prosecution explained, “[t]he offer that we are making
is that you plead to count 1 in BA468119, you would be sentenced
to 16 months, doubled, for a total of 32 months, and you plead to
count 1 in BA475095, for a consecutive 16 months.”
       Vallier agreed he understood and wanted to accept the
deal.




                                2
       The prosecution explained Vallier’s rights, including his
right to a preliminary hearing for the indecent exposure case.
Vallier said he understood and waived these rights.
       He pleaded no contest to the indecent exposure charge and
to the failure to register charge. He admitted one prior strike.
       Pursuant to the deal, the trial judge sentenced him to four
years in prison, which included 16 months in prison for the case
at issue. The 16-month sentence was comprised of one-third the
two-year midterm, eight months, doubled.
       The court struck under section 1385 the remaining
allegations, which included Vallier’s section 667.5, subdivision (b)
prior prison terms and the second prior strike.
       Vallier appealed the judgment as to the other case and we
affirmed that judgment in April 2020. (People v. Vallier (April 9,
2020, B298442) [nonpub. opn.].)
       As to the indecent exposure case, Vallier filed a notice of
appeal on May 8, 2019, without getting a certificate of probable
cause. We appointed counsel to represent him.
       Before his counsel filed an opening brief, Vallier sent an
“advance supplemental brief,” which our court stamped as
received on August 4, 2020. We sent Vallier a letter on August
12, 2020, explaining we had received his letter and had
forwarded it to the California Appellate Project. We advised him
his supplemental letter brief was premature but we would
consider it if his counsel filed a Wende brief.
       On August 26, 2020, Vallier’s counsel filed a Wende brief.
       On September 4, 2020, we sent Vallier a letter explaining
we would decide the case using the “advance supplemental brief”
he had submitted.




                                 3
       Vallier filed another supplemental brief he dated
September 14, 2020, and the court filed September 23, 2020.
                                  II
       Vallier presents several arguments about the validity of his
plea. He lacks a certificate of probable cause, so these arguments
fail.
       As this court explained in a July 18, 2019 order, Vallier’s
appeal is limited to issues that do not require a certificate of
probable cause.
       We generally may not rule on the merits but must dismiss
an appeal following a negotiated plea unless the defendant has a
certificate of probable cause. (§ 1237.5; People v. Mendez (1999)
19 Cal.4th 1084, 1095.) There is an exception to this rule if the
appeal goes to postplea matters not challenging the plea’s
validity. (Mendez, supra, at p. 1096.) But if the appeal is “in
substance a challenge to the validity of the plea,” the appellant
must have a certificate of probable cause. (People v. Panizzon
(1996) 13 Cal.4th 68, 76.)
       We examine Vallier’s appellate contentions in this light.
       In his first supplemental brief, Vallier argues the following:
his counsel was ineffective, the plea violated his rights under the
Sixth and Fourteenth Amendments of the United States
Constitution, “[t]here was absolutely no preliminary hearing, no
victims, no arrest,” his crime was “legally impossible” and never
happened, and the procedures of the plea bargain were improper.
These issues relate to the validity of the plea, so Vallier cannot
pursue them without a certificate of probable cause.
       He also requested to be released due to his age and risk for
coronavirus. He provided no legal authority to support his




                                  4
request nor is there a legal mechanism under which we are
authorized to grant the request in the context of this appeal.
       We notified Vallier we would consider the first
supplemental brief he submitted. Even if we consider the second
brief, we find there are no arguable issues. His second brief
repeats his argument there was no preliminary hearing or arrest
and the plea bargain was “faulty.” Again, these issues relate to
the validity of the plea, so Vallier cannot pursue them without a
certificate of probable cause.
       We have examined the entire record of the proceedings
consisting of the clerk’s transcript and reporter’s transcript and
are satisfied that appointed appellate counsel fully complied with
his responsibilities. There are no arguable appellate issues.
(Wende, supra, 25 Cal.3d 436.)
                           DISPOSITION
       The judgment is affirmed.



                                          WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                5